Amendment #4


Cooperative Research and Development Agreement # 01303


Delcath Systems, Inc. and the National Cancer Institute


“Amendment No. 4 to Extend the Cooperative Research and Development
Agreement for the Development of the “Delcath System” for the Delivery of
Chemotherapeutics in the Treatment of Cancer”


The purpose of this amendment is to change certain terms of the above-referenced
Cooperative Research and Development Agreement (CRADA). These changes are
reflected below, and except for these changes, all other provisions of the
original CRADA remain in full force and effect. Two originals of this amendment
are provided for execution; one is to remain with the National Cancer Institute
and the other is to remain with the Collaborator.




1) The term of the CRADA is extended to an additional one (1) year term
(December 14, 2011 – December 14, 2012). This additional term is for completion
of all ongoing studies and activities under the CRADA. During this term,
Collaborator (Delcath Systems, Inc.) will provide complete access to the data in
the eCaseLink database for all intramural and extramural studies under the
CRADA. This is inclusive of all updates and improvements to the eCaseLink
database. Once the database is complete, either the database or a copy of the
completed database will be transferred to the NCI Surgery Branch. In addition,
all correspondence, requests and notices related to activities performed under
the CRADA will be directed to Drs. Steven A. Rosenberg or Marybeth Hughes, Ms.
MaryAnn Toomey, or their designees, in the NCI Surgery Branch only; all other
notices relating to the CRADA agreement will be directed to the Technology
Transfer Center, NCI.


2) The Collaborator Principal Investigator is revised and is now Krishna
Kandarpa, M.D., Chief Medical Officer, Delcath Systems, Inc.


3) To date, Collaborator has provided $5,918,750.00 of funding and the Parties
agree that Collaborator’s responsibilities under the Agreement due to expire
December 14, 2011 have been met. For the extension term of one (1) year,
Collaborator shall provide $1,000,000.00 of additional funding to support the
remainder of the activities related to and required for the building,
improvements and sharing of the eCaseLink database with the NCI Surgery Branch.
The payment schedule as set out in Appendix B shall be maintained.


4) Article 13.7 is amended to read as follows:


13.7
Assignment. Neither this CRADA nor any rights or obligations of any Party
hereunder shall be assigned or otherwise transferred by either Party without the
prior written consent of the other Party. The Collaborator acknowledges the
applicability of 41 U.S.C. § 15, the Anti Assignment Act, to this Agreement. The
Parties agree that the identity of the Collaborator is material to the
performance of this CRADA and that the duties under this CRADA are nondelegable.



5) This Amendment is made effective retroactive to December 14, 2011, the
expiration date of this CRADA.


SIGNATURES BEGIN ON THE NEXT PAGE
 
 
 

--------------------------------------------------------------------------------

 


ACCEPTED AND AGREED TO:


For the National Cancer Institute
               
/s/ James H. Doroshow
 
1/19/12
James H. Doroshow, M.D.,
 
Date
Deputy Director for Clinical and Translational Research, NCI
               
For Delcath Systems, Inc.:
               
/s/ Eamonn P. Hobbs
 
1/28/12
Eamonn Hobbs
 
Date
Preident and CEO
   


